DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4 & 14 recite “XA” and “API” without fully writing out the abbreviation, rendering the claims indefinite as the meaning is unclear.  Applicant should fully write out the terms before placing the abbreviation in parenthesis to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2017/0103092 A1, hereinafter “Hu”).

	Regarding claim 1, Hu teaches 
A method comprising: 
receiving, from a client application, a first database command [Hu, ¶ 0158, client application query in combined routing process]; 
initiating, for the first database command, a local transaction that accesses a first shard of a sharded database [Hu, ¶¶ 0160 & 0161, process and execute query directly on the shard(s)], 
wherein the sharded database includes: the first shard managed by a first database server, and a second shard managed by a second database server [Hu, ¶ 0030, shared-nothing architecture where shards do not share hardware]; 
receiving, from the client application, a second database command [Hu, ¶ 0158, combined process for query routing]; 
detecting that the second database command should access the second shard [Hu, ¶ 0165, shard coordinator used for proxy-based query routing]; 
in response to said detecting that the second database command should access the second shard, promoting the local transaction into a distributed transaction that includes the first shard and the second shard [Hu, ¶ 0168, cross-shard queries]; and 
after said promoting the local transaction, executing the second database command in the distributed transaction [Hu, ¶ 0169, client application can be directed to the shard to process the query].

	Regarding claim 2, Hu teaches the method of Claim 1 wherein a database driver in the client application performs at least one selected from the group consisting of: said detecting that the second database command should access the second shard, and said promoting the local transaction into the distributed transaction [Hu, ¶ 0157, client application can parse query and determine the query will require data from all shards in the database and then directly route the query].

Regarding claim 3, Hu teaches the method of Claim 1 wherein: 
a first computer hosts the client application; a second computer hosts a shard director [Hu, ¶ 0030, shared-nothing architecture where shards do not share hardware]; 
said detecting that the second database command should access the second shard comprises: 
sending, to the shard director, the second database command [Hu, ¶ 0165], and 
receiving, from the shard director, a shard key value that corresponds to the second shard [Hu, ¶ 0166, shard coordinator determines the sharding key for the query].

Regarding claim 6, Hu teaches the method of Claim 1 wherein: 
the sharded database includes a third shard managed by a third database server [Hu, ¶ 0030, shared-nothing architecture where shards do not share hardware]; and 
the method further comprises detecting that the second database command should access the third shard [Hu, ¶ 0165, shard coordinator used for proxy-based query routing].

Regarding claim 7, Hu teaches the method of Claim 1 wherein said detecting that the second database command should access the second shard comprises: 
obtaining a shard key expression that corresponds to the second database command [Hu, ¶ 0166, determine sharding key for a query], and 
evaluating the shard key expression to obtain a shard key value that corresponds to the second shard [Hu, ¶ 0166, shard coordinator uses the sharding key and routing table to determine which shards (i.e., obtain shard key value) contain data necessary to process the query].

Regarding claim 8, Hu teaches the method of Claim 7 wherein: 
a first computer hosts the client application [Hu, ¶ 0030, shared-nothing architecture where shards do not share hardware]; 
said obtaining the shard key expression comprises a database driver in the client application performing: 
sending the second database command to a second computer [Hu, ¶ 0165, query sent to shard coordinator], and 
receiving the shard key expression from the second computer [Hu, ¶ 0166, shard coordinator uses the sharding key and routing table to determine which shards (i.e., obtain shard key value) contain data necessary to process the query].

	Claims 11-13 & 16-18 recite elements corresponding to those recited in claims 1-3 & 6-8, respectively, and are rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Hu in view of 
(ii) “Hyflow2: A High Performance Distributed Transactional Memory Framework in Scala” by Turcu et al. (published in 2013, hereinafter “Turcu”).

	Regarding claim 4, Hu teaches the method of Claim 1, but does not explicitly teach wherein said promoting the local transaction comprises promoting the local transaction into one selected from the group consisting of an XA transaction and a Java transaction API (JTA) transaction.

	However, Turcu teaches
wherein said promoting the local transaction comprises promoting the local transaction into one selected from the group consisting of an XA transaction and a Java transaction API (JTA) transaction [Turcu, page 79, right column, fourth full paragraph].

	Hu and Turcu are analogous art because they are in the same field of endeavor, distributed transaction processing.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine Hu with the distributed transaction programmatic standards taught by Turcu to achieve the predictable result of distributed transaction processing by a database system.

	Regarding claim 5, the combination of Hu and Turcu teaches the method of Claim 1 further comprising: 
executing the first database command [Hu, ¶¶ 0160 & 0161, process and execute query directly on the shard(s)]; 
detecting that said executing the second database command failed [Turcu, page 79, right column, second full paragraph]; 
rolling back, in response to said detecting that said executing the second database command failed, changes made during execution of the first database command [Turcu, page 79, right column, second full paragraph].

	Claims 14 & 15 recite elements corresponding to those recited in claims 4 & 5, respectively, and are rejected for the same reasons discussed above.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Hu in view of 
(ii) “Spanner: Becoming a SQL System” by Bacon et al. (published in 2017, hereinafter “Bacon”).

	Regarding claim 9, Hu teaches the method of Claim 8 but does not explicitly teach wherein said receiving the shard key expression comprises receiving a sequence of stack operators in a particular order in the shard key expression.

	However, Bacon teaches
wherein said receiving the shard key expression comprises receiving a sequence of stack operators in a particular order in the shard key expression [Bacon, page 336, § 4.1, seek range extraction used to determine what fragments of the relevant shard to read from the underlying storage stack].

	Hu and Bacon are analogous art because they are in the same field of endeavor, distributed data management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with the stack-based query extraction techniques taught in Bacon to determine what portions of tables are referenced by a query.  See the problem statement of Bacon, page 336, § 4.1, first paragraph for further motivation to combine.

	Regarding claim 10, the combination of Hu and Bacon teaches the method of Claim 9 wherein said evaluating the shard key expression comprises applying, by the database driver in the client application, the sequence of stack operators in the particular order to a stack to generate said shard key value [Bacon, page 336, §4.1, seek range extraction used to determine what fragments of the relevant shard to read from the underlying storage stack].

	Claims 19 & 20 recite elements corresponding to those recited in claims 9 & 10, respectively, and are rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/22/2022